Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered April 28, 1975 (the date on the clerk’s extract is July 2, 1975), convicting her of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence. Judgment affirmed. The jury pool, when defendant-appellant was tried, consisted of approximately 20% women. The jury panel contained eight men and four women. Although a higher percentage of women in the jury pool is desirable, the composition at the time of defendant’s trial was not at an impermissible level (see People v Parks, 41 NY2d 36). In the light of the overwhelming proof of guilt, the errors complained of were harmless and did not deprive defendant of a fair trial (see People v Crimmins, 36 NY2d 230). Her contention that the sentencing provisions of the narcotics statutes are unconstitutional as applied, to her is without merit (see People v Broadie, 37 NY2d 100, cert den 423 US 950). Cohalan, J. P., Damiani, Rabin and Titone, JJ., concur.